Citation Nr: 1223126	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO. 11-30 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York



THE ISSUE

Basic eligibility for nonservice-connected VA pension. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Ames, Counsel




INTRODUCTION

The Veteran had active service from December 1955 to November 1957 and subsequent service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 denial letter by the RO. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran submitted a May 2012 statement noting that he wished to withdraw his request for a hearing before the Board. Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704 (d), (e) (2011). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The Veteran is not shown to have performed active serve for 90 days or more during a designated period of war. 



CONCLUSION OF LAW

The Veteran did not have the requisite service to be eligible to receive nonservice-connected VA pension benefits. 38 U.S.C.A. §§ 101, 1521, 1541 (West 2002 & Supp. 2010); 38 C.F.R.§§ 3.1, 3.2, 3.3, 3.4, 3.6, 3.203 (2011).   



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103 (West 2002), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and of which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide. VA also has certain duties to assist the claimant in developing the claim. 

As will be discussed, there is no dispute as to the Veteran's dates of service, and consequently it is the law which governs the disposition of the case, rather than any weighing of evidence. When the law and not the evidence are dispositive of the claim, VCAA is not applicable. Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

In this case, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

Eligibility for VA benefits is governed by statutory and regulatory law which defines an individual's legal status as an appellant of active military, naval, or air service. 38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2011).

The Veteran seeks nonservice-connected pension benefits. Pension is provided for a veteran with honorable active service of 90 days or more during a period of war (or discharge or release from service during a period of war for a service-connected disability) who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct and who meets certain annual income limitation requirements. 38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).

Eligibility for VA pension benefits requires an initial showing that a veteran served on active duty for at least 90 days during a period of war. See 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3. 

The term "period of war" is currently defined by statute to mean the Spanish-American War (from April 21, 1898 to July 4, 1902), the Mexican border period (from May 9, 1916 to April 5, 1917), World War I (April 6, 1917 to November 11, 1918), World War II (December 7, 1941 to December 31, 1946), the Korean conflict (June 27, 1950 to January 31, 1955), the Vietnam era (February 28, 1961 to May 7, 1975, for veterans serving in Vietnam, and from August 5, 1964 to May 7, 1975, for all other cases), and the Persian Gulf War (from August 2, 1990 and ending on a date yet to be prescribed). See 38 U.S.C.A. § 101; 38 C.F.R. § 3.2.

VA's determination of whether a claimant's service meets the threshold statutory service requirement is dependent upon service department records verifying the character of a claimant's service. See 38 C.F.R. § 3.203. 

A claim for nonservice-connected pension benefits by a claimant whose service department records fail to show threshold eligibility lacks legal merit or legal entitlement and must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The Veteran's service documents show that he performed active service for the period from December 12, 1955 to November 27, 1957. This is subsequent to the Korean conflict and prior to the Vietnam era and does not constitute wartime service.  See 38 U.S.C.A. § 101; 38 C.F.R. § 3.2. 

The Veteran does not dispute those dates of service, but instead asserts that he was discharged from service on November 30, 1961, which would be during the defined Vietnam era.  However, the record shows that he was discharged from the Army Reserve on November 30, 1961. 

The term "active military, naval, or air service" includes (a) active duty; (b) any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty; and (c) any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty or from certain cardiovascular events. 38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a). 

However, the Veteran does not assert that he was disabled from a disease or injury incurred in or aggravated by a period of inactive or active duty for training for 90 days or more while serving in the Reserve.  

The Board recognizes the Veteran's honorable service and is sympathetic to his plight; however, the Board is bound by the law in this matter. 

The pertinent statutes and regulations are clear that eligibility to receive VA pension benefits requires that the Veteran have served on active duty for at least 90 days at some point during a period of war. 

The Veteran's entire period of active service took place during peacetime and his service in the Reserve does not meet the criteria for active service. 

Under the controlling law and regulations, the Veteran's active service is not qualifying service for pension benefits. 

The Board is unable to provide any legal remedy as the law provides no exception for such a situation. See Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'") 

In this case, where the law is dispositive, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law. Sabonis, 6 Vet. App. at 430. 



ORDER

The appeal as to the claim for nonservice-connected VA pension is dismissed. 


____________________________________________
      STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


